    Case 19-00191-SMT   Doc 39    Filed 02/21/20 Entered 02/21/20 15:11:04   Desc Main
                                 Document      Page 1 of 2
The document below is hereby signed.

Signed: February 21, 2020




                                  ___________________________
                                  S. Martin Teel, Jr.
                                  United States Bankruptcy Judge

                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

     In re                                )
                                          )
     ROSELINE I. OHAKPOR,                 )     Case No. 19-00191
                                          )     (Chapter 13)
                        Debtor.           )     Not for Publication in
                                          )     West’s Bankruptcy Reporter

             MEMORANDUM DECISION AND ORDER RE CONFIRMATION OF PLAN

          The objection of Ocwen, the debtor’s mortgagee, to the

     debtor’s proposed amended plan must be overruled.             The debtor’s

     proposed plan provides that the debtor will pay directly outside

     of the plan Ocwen’s secured claim, including any unsecured

     portion of the claim.       The plan also indicates that an

     anticipated sale of the debtor’s real property may not be

     sufficient to satisfy the claimed payoff amount, but that does

     not propose an alteration of Ocwen’s claim: Ocwen can decide

     itself whether to allow a “short sale” selling the property for

     less than the amount of the claim.          Because the debtor is allowed

     to address Ocwen’s plan outside of the plan, the objection to

     confirmation must be overruled.

          Pursuant to the agreement of the trustee and the debtor at
Case 19-00191-SMT                                                          Doc 39    Filed 02/21/20 Entered 02/21/20 15:11:04   Desc Main
                                                                                    Document      Page 2 of 2


the confirmation hearing of February 21, 2020, it is

                              ORDERED that the debtor shall bring her plan payments

current by Monday, March 2, 2020, by paying to the trustee

$300.00, and if she does so, the debtor’s amended plan will be

confirmed, and if she does not, confirmation of the amended plan

will be denied.

                                                                                                         [Signed and dated above.]

Copies to: Debtor (by hand-mailing); e-recipients.




R:\Common\TeelSM\Judge Temp Docs\19-00191 - Order re Confirming Plan.wpd
                                                                                               2
